Case 5:20-cr-00039-DEW-MLH Document 50 Filed 04/07/21 Page 1 of 2 PageID #: 115




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION

UNITED STATES OF AMERICA                            CASE NO. 20-cr-039-01-01

VERSUS                                              JUDGE DONALD E. WALTER

DARREN B WILLIAMS (01)                              MAGISTRATE JUDGE HORNSBY


                         REPORT AND RECOMMENDATION

        Upon the request of the District Judge, and with the written and oral consent of

 Defendant, this matter came before the undersigned U.S. Magistrate Judge on March 16,

 2021, for administration of a felony guilty plea under Rule 11 of the Federal Rules of

 Criminal Procedure. Defendant was present with counsel, Betty Marak.

        After the hearing, it is the finding of the undersigned that: (1) Defendant is fully

 competent to enter this guilty plea; (2) the plea agreement was properly signed and filed;

 (3) Defendant’s guilty plea to Count 1 of the Indictment was freely and voluntarily entered,

 with a full understanding of the nature of the charge and the maximum penalties; (4)

 Defendant made a knowing and voluntary waiver of the right to a jury trial with the full

 assistance of counsel; and (5) the guilty plea is fully supported by the written factual basis

 for each of the essential elements of the offenses. Both the Government and Defendant

 waived their right to object to this Report and Recommendation. Accordingly,

        IT IS RECOMMENDED that the District Judge accept the guilty plea of

 Defendant in accordance with the terms of the plea agreement filed in the record of these
Case 5:20-cr-00039-DEW-MLH Document 50 Filed 04/07/21 Page 2 of 2 PageID #: 116




 proceedings, and that Defendant be adjudged guilty of the offense charged in Count 1 of

 the Indictment.

       IT IS FURTHER RECOMMENDED that, pursuant to the parties’ waiver of their

 right to object, the District Judge immediately adopt this Report and Recommendation

 without passage of the customary delays.

       THUS DONE AND SIGNED in Shreveport, Louisiana, this 7th day of April, 2021.




                                       Page 2 of 2
